Title: From George Washington to Hiland Crow, 4 August 1793
From: Washington, George
To: Crow, Hiland



Mr Crow,
Philadelphia Augt 4th 1793.

By a letter which I have just received from my Nephew, Mr Lewis at Mount Vernon, he informs me that you are applying to have your wages raised. This, I think, was the case last year, & may be the case another year—Nor is this all, for when one succeeds another comes forward; a stop therefore might as well be put to these kind of cravings at one time as at another. However, as your Crop was the most productive of any I had made last year—and, as I hope the present one will not be bad, if properly taken care ⟨of,⟩ I agree, by way of encouraging your future exertions—to  raise your wages to Forty pounds next year; & make you the same allowance of Provisions, and other things, as, by agreement, you were to receive this year.
To make an attempt after this, to encrease your wages will be fruitless; and I mention it, that whenever you want more, you must seek for it elsewhere. Forty pounds pr Annum clear of all expences, whether the winds blow high or blow low—whether the ground ⟨is d⟩eluged with Rain, or laid waste by a parching drought; by either of which, and by many other casualties, Crops may b⟨e⟩ destroyed; though the expences incurred in the making, do not lessen. Nor the mouths which are to be fed by them, nor the backs which are to be cloathed, do not decrease, is equal to the chance of double that sum in a proportion of the Crop; which, was ⟨it not⟩ for the labour spent in making Meadow⟨s⟩—and other Jobs, some on, and others off the Farm, I had much rather ⟨give⟩; but have been restrained from doing it to avoid grumbling; and because ⟨I⟩ may apply the hands at such places and in such a manner as to me, or my manager, should seem most conduci⟨ve⟩ to my own interest, when no other was to be affected by it. With this explanation of my sentiments I remain—You⟨r⟩ friend

Go: Washington

